                                                                       Ii'

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ANTHONY D. AMAKER,

                                   Plaintiff,
                                                                   No. 13-cv-5292(NSR)
        -against-                                                  OPINION & ORDER

C.O. R. LIEBERMAN, et al.,
                               Defendants.


NELSONS. ROMAN, United States District Judge

        Plaintiff brings this action alleging violations of the Religious Land Use and

Institutionalized Persons Act ("RLUIPA") 42 U.S.C. § 2000cc et seq. and 42 U.S.C. § 1983. On

May 3, 2019, this Court issued an Opinion granting Defendants' motion to dismiss in part and

denying it in part. ("May Opinion," ECF No. 128.) The Comi also found that the three strikes

provision, 28 U.S.C. § 1915(g), of the Prison Litigation Reform Act ("PLRA") applied, revoked

Plaintiffs informa pauperis ("IFP") status and required Plaintiff to pay the filing fee in order to

proceed with this action.

        Presently before this Court is Plaintiffs motion for reconsideration of the Comt's

decision to revoke Plaintiffs IFP status under the three strikes provision. (ECF No. 133.) For

the following reasons, the motion for reconsideration is DENIED.

                                           LEGAL STANDARD

       Reconsideration of a Court's previous order is "an extraordinary remedy to be employed

sparingly in the interests of finality and conservation of scarce judicial resources." In re Initial

Pub. Offering Sec. Litig., 399 F. Supp. 2d 298, 300 (S.D.N.Y. 2005) (internal citation and

quotation omitted), a.ff'd sub nom. Tenney v. Credit Suisse First Boston Corp., No. 05-CV-3430,

2006 WL 1423785, at *1 (2d Cir. 2006). Motions for reconsideration are governed by Local

                                                      1
Civil Rule 6.3, and the standard for granting a motion for reconsideration "is strict." McCloud v.

Perez, No. 17-CV-1827(AJN)(KNF), 2018 WL 5818103, at *1 (S.D.N.Y. Aug. 17, 2018)

(quoting Shrader v. CSXTransp., 70 F.3d 255,257 (2d Cir. 1995)). Indeed, reconsideration will

generally be denied" 'unless the moving party can point to controlling decisions or data that the

court overlooked-matters, in other words, that might reasonably be expected to alter the

conclusion reached by the court.' " Pac. Life Ins. Co. v. Bank of New York Mellon, No. 17-CV-

1388 (KPF), 2018 WL 1871174, at *1 (S.D.N.Y. Apr. 17, 2018) (quoting Shrader, 70 F.3d at

257). A motion for reconsideration "is not a vehicle for ... presenting the case under new

theories ... or otherwise taking a second bite at the apple." Analytical Surveys, Inc. v. Tonga

Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012) (quotation and citation omitted). Nor is such a

motion "an occasion for repeating old arguments previously rejected .... " RSM Prod C01p. v.

Fridman, No. 06-CV-11512, 2008 WL 4355406, at *2 (S.D.N.Y. Sept. 23, 2008) (internal

quotation marks omitted).

       Further, the decision to grant or deny a motion for reconsideration rests within "the sound

discretion of the district court." Aczel v. Labonia, 584 F.3d 52, 61 (2d Cir. 2009) (internal

quotation marks omitted).

                                          DISCUSSION

       In effect, Plaintiff argues that the Comi should reconsider its decision to revoke

Plaintiffs IFP status because ( 1) strikes on cases filed before the effective date of the PLRA

should not count as strikes and because (2) the Court failed to carefully examine the record and

only referred to the docket when determining that two of the cases were strikes. Neither of these

arguments cause the Corni to reconsider its revocation of Plaintiffs IFP status.




                                                     2
         First, the Court may consider cases filed before the April 26, 1996 effective date of the

PLRA to be strikes if they were dismissed as malicious or frivolous or for failure to state a claim

upon which relief could be granted. See Davis v. Cook, 4 F. App'x 261,262 (6th Cir. 2001);

Tierney v. Kupers, 128 F.3d 1310, 1311-12 (9th Cir. 1997); Green v. Nottingham, 90 F.3d 415,

419-20 (10th Cir. 1996); McFadden v. Parpan, 16 F. Supp. 2d 246,247 (E.D.N.Y. 1998). 1

Therefore, the Court properly considered Amaker v. McDonnell, No. 96-CV-2298 (S.D.N.Y.)

and Amaker v. Connelly, No. 96-CV-2813 (S.D.N.Y.) to be strikes because those cases were

dismissed pursuant to 28 U.S.C. § l 915(d) as frivolous.


         Second, the Court appropriately considered the record when determining that Amaker v.

Haponik, No. 02-138 (see docket entry for Dec. 20, 2002) and Amaker v. Goard, No. 02-227 (see

docket entry for Feb. 20, 2003) were strikes. According to the Second Circuit, the "courts may

rely on docket sheet entries if they indicate with sufficient clarity the grounds for dismissal of the

prior suits'' when determining whether prior dismissals are strikes for the purposes of§ 1915(g).

Harris v. City of New York, 607 F.3d 18, 20 (2d Cir. 2010). In each of those cases, the docket

clearly indicated that Plaintiffs case was dismissed due to lack of "an arguable basis in fact or

law" and included a citation to 28 U.S.C. § 191 S(e).


         Because Plaintiff cannot point to controlling decisions or data that the court overlooked

that might reasonably be expected to alter the conclusion reached by the court, his motion for

reconsideration is denied.




         1
           Plaintiff cites to Ramsey v .Coughlin, 94 F.3d 71 (2d Cir. 1996) to suppo1t the principle that appeals
submitted before the enactment of the PLRA were not required to satisfy the PLRA fee provisions. This case is
superseded by rule, as stated in Swatch Grp. Mgmt. Serv. Ltd. V. Bloomberg LP., 742 F.3d 17 (2d Cir.2014) and
does not otherwise contain cause for the Court to reconsider its decision. The remaining precedential cases cited to
by Plaintiff are not sufficiently related to the three strikes issue decided by the Comt and cannot be reasonably
expected to alter the Court's conclusion.

                                                              3
                                             CONCLUSION

         For the foregoing reasons, Plaintiffs motion for reconsideration is DENIED. Plaintiff

must pay the $400.00 filing fee and administrative fees on or before September 12, 2019. If

Plaintiff does not timely pay those fees, his Second Amended Complaint will be dismissed

without prejudice and the Clerk of the Court will tenninate this case.

         The Clerk of the Cornt is respectfully directed to terminate the motion at ECF No. 133,

mail a copy of this Opinion to Plaintiff at his address on the docket, and show proof of service on

the docket.

Dated:    August 5, 2019                                      SO ORDERED:
          White Plains, New York



                                                           NELSON S. ROMAN
                                                         United States District Judge




                                                     4
